Exhibit 10.64

EXECUTION VERSION

AMENDMENT NO. 5

TO MASTER REPURCHASE AGREEMENT

Amendment No. 5 to Master Repurchase Agreement, dated as of March 27, 2014 (this
“Amendment”), by and among Bank of America, N.A. (“Buyer”), PennyMac Corp.
(“Seller”), PennyMac Mortgage Investment Trust and PennyMac Operating
Partnership, L.P. (individually and collectively, the “Guarantor”).

RECITALS

Buyer, Guarantor and Seller are parties to that certain Master Repurchase
Agreement, dated as of November 7, 2011 (as amended from time to time, the
“Existing Master Repurchase Agreement”; and as further amended by this
Amendment, the “Master Repurchase Agreement”). The Guarantor is a party to that
certain Guaranty (as amended from time to time, the “Guaranty”), dated as of
November 7, 2011, made by Guarantor in favor of Buyer.

Buyer, Seller and Guarantor have agreed, subject to the terms and conditions of
this Amendment, that the Existing Master Repurchase Agreement be amended to
reflect certain agreed upon revisions to the terms of the Existing Master
Repurchase Agreement. As a condition precedent to amending the Existing Master
Repurchase Agreement, Buyer has required Guarantor to ratify and affirm the
Guaranty on the date hereof.

Accordingly, Buyer, Seller and Guarantor hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Master Repurchase Agreement is hereby amended as follows:

SECTION 1. Covenants. Section 14 of the Existing Master Repurchase Agreement is
hereby amended by deleting subsection (a)(4) in its entirety and replacing it
with the following:

(4) Profitability. (A) PMIT shall maintain profitability of at least $1.00 in
Net Income for the Test Period; and (B) PMOP shall maintain profitability of at
least $1.00 in Net Income for the Test Period less any mark-to-market
adjustments with respect to the derivative related to the issuance of PennyMac
Corp. 5.375% Exchangeable Senior Notes due 2020.

SECTION 2. Fees. Section 34 of the Existing Master Repurchase Agreement is
hereby amended by deleting subsection (c) in its entirety and replacing it with
the following (modified text underlined for review purposes):

c. The Facility Fee (as such term is defined in the Transaction Terms Letter)
shall be deemed earned in full on the Effective Date and if this Agreement is
renewed, thereafter on or before the anniversary of the Effective Date. The
Facility Fee shall be payable in monthly installments, which shall be paid on
March 27, 2014 and on the Price Differential Payment Date every month
thereafter. Such payment shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to Buyer at such account
designated by Buyer. In the event Seller terminates this Agreement prior to the
Termination Date, the unpaid portion of the Facility Fee shall be paid in full.
In the event that this Agreement is assigned by Seller (with the



--------------------------------------------------------------------------------

prior written consent of Buyer) or this Agreement is terminated and replaced
with a New Facility, Seller shall be permitted to credit any paid and unused
allocable portion of the Facility Fee toward any facility fee required under any
such New Facility.

SECTION 3. Fees and Expenses. Seller hereby agrees to pay to Buyer, on demand,
any and all reasonable fees, costs and expenses (including reasonable fees and
expenses of counsel) incurred by Buyer in connection with the development,
preparation and execution of this Amendment, irrespective of whether any
transactions hereunder are executed.

SECTION 4. Conditions Precedent. This Amendment shall become effective as of the
date hereof upon Buyer’s receipt of this Amendment, executed and delivered by a
duly authorized officer of Buyer, Seller and Guarantor.

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Master Repurchase Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms.

SECTION 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 7. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 8. GOVERNING LAW. THE AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE
LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

SECTION 9. Reaffirmation of Guaranty. The Guarantor hereby (i) agrees that the
liability of Guarantor or rights of Buyer under the Guaranty shall not be
affected as a result of this Amendment, (ii) ratifies and affirms all of the
terms, covenants, conditions and obligations of the Guaranty and
(iii) acknowledges and agrees that such Guaranty is and shall continue to be in
full force and effect.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

BANK OF AMERICA, N.A., as Buyer

By:  

/s/ Adam Robitshek

  Name: Adam Robitshek   Title: Vice President PENNYMAC CORP., as Seller By:  

/s/ Pamela Marsh

  Name: Pamela Marsh   Title: Executive Vice President, Treasurer PENNYMAC
MORTGAGE INVESTMENT TRUST, as Guarantor By:  

/s/ Pamela Marsh

  Name: Pamela Marsh   Title: Executive Vice President, Treasurer PENNYMAC
OPERATING PARTNERSHIP, L.P., as Guarantor By: PennyMac GP OP, Inc., its General
Partner By:  

/s/ Pamela Marsh

  Name: Pamela Marsh   Title: Executive Vice President, Treasurer

Signature Page to Amendment No. 5 to Master Repurchase Agreement